Fourth Court of Appeals
                               San Antonio, Texas
                                     October 25, 2018

                                   No. 04-18-00484-CR

                               David Asa VILLARREAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0549
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

        Delcine Benavides’ notification of late record is hereby GRANTED. The reporter’s
record is due on or before December 7, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court